EXHIBIT 10.4(a)
 
DETERMINATION OF DIRECTOR’S FEES
 
DIRECTOR RETIREMENT PLAN AGREEMENT
AND PAYMENT OF BENEFITS
FOR
THOMAS E. WISEMAN


THIS AGREEMENT is made this 11th day of March, 2008, by and between THE OHIO
VALLEY BANK COMPANY located in Gallipolis, Ohio (the “Company”), and THOMAS E.
WISEMAN (the “Director”).
 
The Company and the Director entered into an AMENDED AND RESTATED DIRECTOR
RETIREMENT PLAN AGREEMENT on December 28, 2007 (the “Agreement”).
 
The Director agrees that Director’s total annual or monthly fees in sections 2.1
Normal Retirement Benefit, 2.2 Disability Benefit, and 3.1 Death During Active
Service will include the Independent or Non-Independent Directors’ Fees paid
monthly plus the Annual Retainer (formerly called Annual Bonus) and will not
include additional fees paid to said Director as Lead Director.


The parties, by executing this Agreement hereby agree to the terms stated
herein.
 


 


 
DIRECTOR:                                                                                         
OHIO VALLEY BANK COMPANY




By:                                                                
Thomas E.
Wiseman                                                                           Title:  President
and Chief Executive Officer


 




